Title: George Divers’s Answer to Interrogatories in Jefferson v. Rivanna Company, [ca. 23 July 1817]
From: Divers, George
To: Jefferson, Thomas


          
              ca. 23 July 1817
          
          Interrogatories in Thos Jefferson’s bill with the answers of Geo. Divers one of the Directors of the Rivanna company thereto.
          1st whether the Rivanna river, in it’s passage thro’ the base of the S.W. ridge of mountains, that is to say, from the Secretary’s ford to the foot of the Sandy falls; or the falls next above the mills of the Complt is navigable along it’s bed for loaded boats or batteaux?
          Ans. in it’s present state it certainly is not. but it is concieved, by some, that a practicable and safe navigation could be effected along it.
          2. Whether it does not present, thro’ that whole passage, a continual succession of rocks & rapids, except where the same are covered by your orator’s millpond? Answ. it does.
          3. whether such navigation was ordinarily practised, or in what degree, before the erection of the Complt’s milldam, & particularly at the time when the two inquests of 1795. & 1805. found it was not?   Answ. I have no knolege of the two inquests of 1795. & 1805. or of their finding: neither do I know of any navigation being practised at that time; but it is currently said & believed that two boats loaded with 4. hhds of tobo each descended in safety from above Charlottesville about the year 1792. or 3.
          4. if it would be practicable, were the sd mill-dam away, as affirmed in the document No 8.  called ‘a Statement’ why was it not practised? & why did not the Directors persevere in their purpose of using it?   Ans. It was not practised because the natural obstructions, which made it difficult, had not been removed; & the Directors did not persevere in their purpose of using it, because they concieved the break or opening which the Complt proposed & agreed to make in his dam, would produce so rapid a current of water as to endanger perhaps the descent of boats, and prevent their ascent altogether, & thus prove inadequate to the purpose; but more especially they abandoned the bed of the river, because the Complt again profferd the use of his canal for their navigation which they always thought the most eligible route.
          5. that they may state what was the condition of the river, & what the amount of loading at the times when the sd document affirms that loaded boats of flour & tobo passed down in safety.
          6. how many passed within their knolege or belief, and did they pass without unloading, & did the boats return that way, either loaded or empty?   Answ. upon the subject of these interrogatories as well as that of the 3d I have no personal knolege. but it is believed that the river in every instance was considerably swollen.
          7. that they may say whether, in their opinion, the expense of removing obstructions in the remaining parts of the river within their limits, would not be very trifling in comparison with that between the Secretary’s ford and the foot of the Sandy falls?   Answ. I think the expense between the Secretary’s ford & Sandy falls would exceed that of the other parts of the river, but in what degree my want of experience in that kind of business makes me unable to say.
          8. Whether the pond and canal of your orator do not furnish a dead sheet of water & safe & sufficient navign from the Sec’s ford to his mills, & are not the mills below the Sandy falls?   Answ. Yes,
          9. Were not the sd dam & canal made by your orator & at his sole expence?   Answr yes.
          10. Did the Directors, or their agents employ any and what labor, on the dam or canal, which could be of advantage to the sd mills?   Answ. The directors or their agents did not employ any labor on the dam or canal, that I know of, which could be of any advantage to the sd mills: but I am informed by their agent that the hands in the employment of the directors assisted in widening the canal, which was originally too narrow to admit the passage of boats.
          11. Did not the directors agree at one time to fix the bottom of their upper lock gate 2.f. or how much above the level of the bottom of the entrance into the forebays of the sd mills? and afterwards to make a bason of such capacity as that it’s contents should supply working water to the mills while boats were passing the locks?   12. Was the bottom of the sd gate fixed in the level agreed on, or was a bason adequate to the purposes agreed on ever made? Answ. I do not recollect to have heard of any stipulated level at which to fix the lock gate: but it was agreed on the part of the directors that they should make a bason of such capacity that it’s contents should be sufficient to keep the mills going during the passage of boats; & that it was respectively understood and agreed to that an enlargement of the Complt’s canal to double it’s then width, from two points agreed on, would be sufficient to constitute the sd bason: & I am informed, but of this I have no personal knolege, that the hands then employed by the directors proceeded immediately to execute the work, and widened the canal to the extent proposed from the points agreed on, and deepened it to the surface of the water then in the canal, but the occupant of the mill at that time refusing to stop his work & suffer the water to be drawn off, the deepening to the extent proposed could not be accomplished. of the actual height or level at which the lock-gate is fixed, I have no knolege.
          13. that they may declare whether, after abandoning their first negotiation with the Complt for the use of his canal, & their 2d purpose of using the bed of the river, they entered into any contract with him, written or verbal, for the use of his canal? 14. what was that contract, & for what length of time?   Answ. no contract of any kind was entered into.
          15. Whether the Complt granted them the water, in preference to the wants of his mills? or only the surplus water over & above what should be requisite for his mills? Answ. it never was concieved by me that the mills were to be deprived of water by the passing of boats.
          16. that the def Wm D. Meriwether may say whether he did not, at the meeting of the Directors of Aug. 1816. declare the paramount right of the locks over the mills in times of scarcity, substantially as herein stated?   17. that the sd George Divers, Dabney Minor, & John Kelly may say whether he did not make that declaration in their presence & hearing?   Answ. he did.
          18. that the sd defs may declare whether the Complt ever recieved any & what compensn or considern from them for the use of his canal?   Answ. in answer to this interrogatory it must be admitted that no direct or pecuniary compensn has ever been given. but it is concieved that an ample equivelent for the use of the canal is annually recieved or saved by the Complt in consequence of the canal being used for navign; in the 1st place the opening of the river above the sd mills by the Rivanna co. I am informed brings to his mills a considerable accession of grain in consequence of the facility of water carriage which it would otherwise not recieve. 2dly a bye law of the directors admits the property of the Complt of every kind or denomination to pass their locks free of toll, a privilege which he certainly finds convenient in transporting timber & produce of various kinds to & from his different farms above & below the locks. & 3dly the produce of the Complt’s mill is exempted from paying toll which the company had a right to demand, they being authorised to fix their toll-house at the upper boundary line of the town of Milton, & invested with the power of demanding toll upon all loading passing it. but in consideration of the great facility afforded to the navign by the use of the Complt’s canal, the directors gave up that right as long as they continued to use it, & consented to the passage of the amendatory act in the bill mentd. see the 3d section of the sd act & also the commencing clause.
          19. that they may state when the locks came into operation what is their  present condition, how long they suppose they will continue practicable without fundamental repairs or entire rebuilding, & whether their funds are adequate to that rebuilding?   Answ. the locks came into operation the fall of 1811. I cannot speak with certainty of their present condition, or of the length of time they will last without rebuilding, tho’, from the best accounts, I should judge 2. or 3. years. the funds of the company are not adequate to their rebuilding.
          20. that they may say whether, if the locks should be torn away by high water, or fall in by decay, they will not be likely to extend the chasm they will leave to the canal itself, and endanger the entire destruction of much of it’s bank?   Answ. I think this is  probable.
          21. that they may declare whether the sd Peter Minor, in the bill named, was not their Secretary & authorised to attest transmit & recieve communications on their behalf?   Answ. he was.
          22. And that they may set forth the names of the individuals who are legal members of the Rivanna co. entitled to it’s emoluments & liable to it’s responsabilities? Answ. who the actual company are, it is difficult to state, some of the subscribers are dead, some removed from the state without having ever paid, and some proved insolvent. not having any of the papers in my possession, I cannot furnish a copy of the original subscription: but this will be done by some of the other directors in their answer
          There are some points in the Complt’s bill not embraced by these interrogatories which I feel it my duty to notice. it says the Rivanna co. was incorporated on the turnpike principle, with a view to derive profit from the Capital invested (I quote from memory, not having the bill before me) I think the subscriptions were not made with a view to profit. they may rather be considered in the light of loans to effect a public good. it is true the principal & interest are to be returned by the slow income of tolls. but who would call this a profitable stock? or who would have loaned money towards it, if a public benefit was not to be derived? when the principal & interest are returned, the tolls are to cease, and the river to become a public highway. this is not like the turnpike principle, which looks to a permanent dividend of more than legal interest. respecting the sluice thro’ the Milton falls, constructed by the Complt in conjunction with T. M. Randolph, as stated in the bill, it is thought in the 1st place that they had no right to make it. the exclusive use of the river for the purposes of navign being previously vested in the Rivanna co. and 2dly the sluice itself was stated to be inadequate to the purpose, not allowing, except with difficulty, the ascent even of an empty boat; so that the directors, in executing that part of their undertaking, could not avail themselves of any part of the sd sluice, but were obliged to stop it up, and by taking a different, and more extended route, graduated the fall, so as now to admit the ascent of boats loaded with the weight of 4. tons.
          George Divers.
        